  Case: 1:18-cr-00109-TSB Doc #: 151 Filed: 04/30/20 Page: 1 of 1 PAGEID #: 761




                                      U.S. DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

UNITED STATES OF AMERICA                           Case No. 1:18-cr-00109-TSB-8
                                                   (Judge Black)
                             Plaintiff,

       -vs-
                                                   AFFIDAVIT OF ROMAN IAKOVLEV
ROMAN IAKOVLEV

                             Defendant.


STATE OF OHIO
                             :SS
COUNTY OF HAMILTON



        Now comes Roman lakovlev, and after being first duly cautioned and sworn, deposes and
states as follows:

(1)    That he is the Defendant in the above-captioned case.
(2)    That he signed a Plea Agreement in this case on or about the 17th day of April 2020.
(3)    That he is requesting that this Court order a presentence investigation be performed on
       him and that it be submitted to the Court. Thereafter, Defendant requests that this
       Court conduct its plea hearing and its sentencing hearing on the same date.
(4)    That Affiant is aware of the provisions set forth in Federal Rule of Criminal Procedure
       11(d)(2)(B) and hereby waives any protection which may be afforded to him by virtue of
       said rule.

       FURTHER AFFIANT SAYETH NAUGHT.



                                                   Roman   l~Jffiant

                                                                                   Anorney ?. · :_ .iw
                                                                             Notary Public, Srate of Ohio
                                                                          My Commission Has No Expiration
                                                                             Date. Section 147.03 O.R.C.
